Judges Brockenbrough and Semple
dissented from the opinion of the majority of the court, on the last point. And *618judges Parker and May, though they concurred in the opinion, that the verdict ought not to be set aside, dissented from the opinion of the majority, that there was no just cause of challenge to any of the three jurors, if the prisoner had exercised his right of challenge before they had been elected and sworn.
There are two errata in the above report of this case, so material that it is deemed best to note them here. In the report of the juror Gilliam’s first examination, there is a line omitted: alter the word “ evidence,” p. 606. 8th line from the bottom, read “he had expressed an opinion, as others had, in conversation.” And in the report of the juror Angle’s first examination, p. 607. 16th and 17th lines, instead of “he had expressed no opinion,” read “he had expressed an opinion,” &c.